Mr. Justice Barnes delivered the opinion of the court. The appeal is from a decree of foreclosure of a trust deed which included an allowance of $100 to complainant for solicitor’s fees, as provided for in the trust deed. Being reasonable it was properly allowed. Abbott v. Stone, 172 Ill. 634. And there was no error in allowing it because complainant’s solicitor was a partner of complainant’s usee, there being no proof that the latter was to share in the fee (Thomas v. Hamill, 106 Ill. App. 524), nor because minor heirs to one of the grantors of the trust deed were parties defendant. They were bound by its legal provisions. The court also had the right to tax as costs $25 for the guardian ad litem. Hurd’s R. S. ch. 22, see. 6. There is no point in the other contentions that there could be no waiver of a replication to the answer of the infant defendants, and that because there are minor defendants the complainant is not entitled to the usual costs of such a proceeding, and that the decree is indefinite in finding a certain sum due “with lawful interest thereon” from a specific date until paid. The decree will be affirmed. Affirmed.